Citation Nr: 1433076	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to an initial rating in excess of 10 percent for left ankle ganglion cyst with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection and a noncompensable rating for left ankle ganglion cyst with degenerative joint disease ("left ankle disability") and denied service connection for a right hip disability.

In March 2011, the RO granted an initial 10 percent rating for the left disability.  The Veteran continued his appeal for a higher rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right hip disability.  He was afforded a VA examination in December 2009.  The examiner opined that the right hip disability was less likely than not service-connected; however, the opinion was not supported by rationale.  Another VA examination was conducted in August 2012.  The examiner provided an adequate opinion addressing the relationship between the right hip disability and service-connected left ankle disability.  However, the examiner did not address the relationship, if any, between the right hip disability and service.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  Accordingly, an addendum opinion should be obtained that indicates whether the Veteran's right hip disability had its onset during service or is otherwise related to service.

The Veteran seeks an initial rating in excess of 10 percent for his left ankle disability.  In a July 2012 informal hearing presentation, the Veteran's representative indicated that the Veteran's left ankle had worsened, causing increased pain and discomfort.  A VA examination was scheduled for August 2012; however, the examination was cancelled.  A VA examination of the left hip was conducted in August 2012.  The examiner observed that the Veteran did not have an abnormal gait; however, the examiner did not conduct further testing or note other observations of the left ankle in the examination report.  When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected left ankle disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Send the claims file and copies of pertinent records on Virtual VA and VBMS to the examiner that conducted the August 2012 VA examination of the right hip.  If the August 2012 VA examiner is not available, the records should be provided to another qualified examiner.

The VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's right hip disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

The examiner is notified that the Veteran is competent to report his in-service symptoms and the continuity of those symptoms.  The examiner must address the Veteran's lay statements regarding onset and continuity of symptoms, as well as any service treatment records that document relevant in-service injuries or medical treatment in the discussion.

The VA examiner must include detailed supportive rationales for the requested opinion in the discussion.

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

3.  Arrange for the Veteran to undergo an appropriate VA examination to determine the current severity of his service connected left ankle disability.  The claims file and copies of pertinent records on Virtual VA and VBMS must be made available to the examiner for review.  The examiner must indicate review of the claims file in the examination report. 

Any tests and studies deemed helpful by the examiner should be conducted.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has any additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
4.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



